Citation Nr: 1814540	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for migraine headaches, in excess of 30 percent from June 2, 2005. 

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent from October 25, 2012.

3.  Entitlement to an increased disability rating for left knee instability, in excess of 20 percent from May 5, 2016 to August 30, 2017, and in excess of 10 percent from August 30, 2017. 

4.  Entitlement to an increased disability rating for left knee osteoarthritis, in excess of 10 percent from July 1, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), wife


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1969 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Appeals Management Center, which, in pertinent part, granted service connection for common migraine secondary to PTSD, assigning a 30 percent initial disability rating (effective August 29, 2012).  This matter also comes on appeal from a December 2012 rating decision that granted a 50 percent disability rating for PTSD (effective October 30, 2012), and a July 2016 rating decision that denied a disability rating in excess of 20 percent for left knee instability, granted a temporary 100 percent disability rating for left knee osteoarthritis (effective May 5, 2016, the date of surgery), and reassigned a 10 percent disability rating for left knee osteoarthritis (effective July 1, 2016).  Because the RO assigned a temporary 100 percent rating for left knee osteoarthritis from May 5, 2016, the relevant increase rating period for left knee osteoarthritis is from July 1, 2016, the date a 10 percent disability rating was reassigned.  The RO in Indianapolis, Indiana assigned a "staged" rating of 10 percent for left knee instability, effective August 30, 2017.  See September 2017 rating decision.  Jurisdiction is currently with the RO in Indianapolis, Indiana. 

In an April 2014 rating decision, the RO found clear and unmistakable error in the effective date assigned for service connection for PTSD and migraine headaches secondary to PTSD, as well as the effective date assigned for an increased disability rating of 50 percent for PTSD.  The RO corrected the effective date assigned for service connection for PTSD and migraine secondary to PTSD to June 2, 2005 (the date a claim for service connection for PTSD was received), and corrected the effective date assigned for an increased rating for PTSD to October 25, 2012 (the date an informal claim for increased rating for PTSD was received).  See 38 C.F.R. § 3.400(b)(2)(i), (o) (2017).  

Because the RO did not assign the maximum disability rating possible, the appeals for a higher disability rating remain before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating but less than the maximum available benefits does not abrogate the pending appeal).

In October 2017, the Veteran testified at a travel Board hearing from the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  For the initial rating period from June 2, 2005, the migraine headaches have manifested as headaches occurring two to three times a week with associated light sensitivity, pain, photophobia, floaters; an average of one prostrating attack per month; and occasional absenteeism from work.

2.  For the rating period from October 25, 2012, the severity, frequency, and duration of the symptoms of the service-connected PTSD have not more nearly approximated occupational and social impairment with deficiencies in most areas. 

3.  For the rating period from May 5, 2016 to August 30, 2017, the symptomatology and impairment of the left knee instability has not more nearly approximated severe instability or subluxation.

4.  For the rating period from August 30, 2017, the symptomatology and impairment of the left knee instability has not more nearly approximated moderate instability or subluxation.

5.  For the rating period from July 1, 2016, the symptomatology and impairment of the left knee osteoarthritis has manifested as severe osteoarthritis in the medial compartment of the left knee with painful limitation of flexion to 45 degrees, including during flare ups, and dislocation and removal of the semilunar cartilage that is symptomatic; it has not manifested as frequent episodes of "locking" and "effusion," compensable limitation of extension, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  For the initial rating period from June 2, 2005, the criteria for a higher initial disability rating in excess of 30 percent for migraine headaches have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  For the rating period from October 25, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  For the rating period on appeal from May 5, 2016 to August 30, 2017, the criteria for a disability rating in excess of 20 percent for left knee instability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

4.  For the rating period on appeal from August 30, 2017, the criteria for a disability rating in excess of 10 percent for left knee instability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017). 

5.  For the rating period on appeal from July 1, 2016, the criteria for a disability rating in excess of 10 percent for left knee osteoarthritis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the appeal for a higher initial disability rating for migraine headaches arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans' Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial ratings and effective dates).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

As to the issues of increased disability rating for PTSD, left knee instability, and left knee osteoarthritis, VA issued the Veteran VCAA notice in November 2012 and May 2016, which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The November 2012 and May 2016 VCAA notice letters were issued to the Veteran prior to the December 2012 and July 2016 rating decisions granting an increased rating for PTSD and denying an increased rating for left knee instability and osteoarthritis.  The increased rating issues were readjudicated in the April 2014 and July 2017 statements of the case (SOC) and the August 2017 and September 2017 supplemental statements of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran with regard to the issues on appeal.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated with the claims file service treatment records, VA treatment records, private treatment records, the VA examination reports, the October 2017 Board hearing transcript, and the Veteran's lay statements.  

VA satisfied its duty to obtain a medical examination and opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2006, March 2010, December 2012, September 2013, May 2016, and August 2017.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports taken together with the other evidence of record are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history and reporting on past and present symptomatology and functional impairment, and provided opinions with supporting rationale.  

At the October 2017 Board hearing, the Veteran contended that the August 2017 psychological VA examination did not capture the whole disability picture of PTSD.  The Veteran reported that panic attacks occur once a week, although anxiety is present daily, and sleep disturbance occurs nightly.  The Veteran also testified that an honest account of the symptoms and functional impairment attributed to PTSD was provided during the August 2017 VA examination.  See October Board hearing transcript.  The August 2017 VA examination report reflects that the Veteran was cooperative, exhibited appropriate behavior, was mildly anxious with persistent generalized anxiety, and had chronic sleep impairment.  The Veteran reported infrequent panic attacks that occurred one or two times a year, which is a decreased in severity from prior VA examinations, but was an honest account of the manifestations of PTSD at that time per the October 2017 Board hearing testimony, and is consistent with the August 2017 VA examination report, which reflected panic attacks that occurred weekly or less often.  Given the Veteran's October 2017 Board testimony that panic attacks occur once a week, the Veteran's statements do not indicate that signs and symptoms of PTSD are presently worse than the signs and symptoms present during the August 2017 VA examination or prior PTSD, i.e., panic attacks occurring weekly or less often.  The Veteran also did not state that the current signs and symptoms of PTSD are more severe than were present during VA examinations in December 2012 and March 2013; therefore, there is no prejudice to the Veteran and the PTSD VA examinations are adequate for rating purposes.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran has appealed from the initial rating assigned for migraine.  In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown,  
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Initial Disability Rating for Migraines from June 2, 2005

For the initial rating period from June 2, 2005, the Veteran generally contends that the service-connected migraine headaches, rated 30 percent, warrant a higher initial rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  On the November 2012 notice of disagreement, the Veteran wrote that headaches last anywhere from two to four hours, they affect concentration, and they sometimes leave the Veteran disoriented.  At the October 2017 Board hearing, the Veteran reported an average of three headaches a week with associated symptoms of eye pressure, light sensitivity, and floaters.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides a 10 percent rating with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service indicates that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to rate headaches, but finds that none apply.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8103-8108.

After a full review of the evidence, both lay and medical, the Board finds that a rating in excess of 30 percent is not warranted for the service-connected migraine headaches for the rating period on appeal (from June 2, 2005).  During the rating period, the migraine headaches have primarily been manifested as headaches occurring two to three times a week with associated light sensitivity, pain, photophobia, and floaters; an average of one prostrating attack per month; and occasional absenteeism from work.

The Veteran stated that a sinus surgery was performed prior to the initial rating period (from June 2, 2005) to relieve headaches, but the headaches continued.  See February 2008 DRO hearing transcript.  Private treatment records reflect that the Veteran underwent nasal septum reconstruction for deviated septum in January 2002.  A February 2002 private treatment record reflects that the Veteran reported that headaches occurred two to three times a week.

A review of VA treatment records and the Veteran's own lay statements dated through the course of this appeal reflect that the Veteran has managed headaches with prescription medication but has not received any specialized treatment for headaches during the relevant period on appeal, from June 2, 2005.  A June 2012 VA treatment record reflects that the Veteran reported a history of occasional headaches without lightheadedness or dizziness, but no treatment was provided at the time.  The Veteran has stated that he has not been referred to a neurologist for migraines and has only managed the migraines with prescription Ibuprofen over the years.  See October 2017 Board hearing transcript.  VA treatment records reflect a standing prescription for Ibuprofen, which has been prescribed for pain or inflammation in general, without specific treatment noted for migraines.  See, for example, June 2009, May 2011, August 2011, August 2012 VA treatment records.

A February 2006 VA neurological examination reflects that the Veteran reported a history of three kinds of headaches: (1) a daily headache that lasts about one hour and is easy to deal with, (2) a more severe headache that occurred once a week and could last all day, and (3) the most severe headache that occurred about once a month and could last up to three days.  The Veteran stated that Ibuprofen helped the headaches that last one hour and sometimes benefits the headaches that last all day, but is of no benefit to the most severe headache that can last up to 3 days.  The Veteran stated that he learned to work through the headaches, including the headache that last up to three days, and continued his daily activities and work despite the pain.  During the February 2006 PTSD VA examination, the Veteran also stated that he had an outstanding attendance record at work. 

During the March 2013 VA neurological examination, the Veteran reported a history of headaches that occurred about twice a week that could be accompanied by photophobia and eye pressure, but denied nausea or vomiting.  The Veteran stated that headaches lasted for hours but less than half of them were prostrating.  The headaches were managed with Ibuprofen with fair response, and the Veteran stated that he was able to work through the headaches most of the time.  A CT of the head conducted during the VA examination revealed an unremarkable brain.

At the October 2017 Board hearing, the Veteran asserted that headaches usually start around 5:00 or 6:00 p.m.  The Veteran then goes to bed, and the headaches resolve by the time the Veteran wakes up in the morning.  Although the Veteran is now retired, the Veteran stated that he would only miss approximately one to two days of work per month or approximately 18 days per year due to headaches if he worked full time.  See October 2017 Board hearing transcript.

While the Veteran has some prostrating headaches with associated pain, photophobia, light sensitivity, and floaters, the medical and lay evidence of record indicates that the headaches have been managed with Ibuprofen throughout the course of this appeal, and the Veteran has generally been able to work and perform daily activities despite headaches, and would only be absent from work approximately 18 days during a 12-month period due to headaches.  The migraine headaches do not meet or more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a higher initial rating (50 percent) under Diagnostic Code 8100 at any time during the appeal period.  See 38 C.F.R. § 4.124a.  Based on consideration of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a higher initial disability rating for service-connected migraine headaches for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for PTSD from October 25, 2012 

The Veteran is in receipt of a 50 percent rating for PTSD from October 25, 2012 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (2012); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan, 16 Vet. App. at 442.  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran has contended that the service-connected PTSD has been manifested by more severe symptoms than that contemplated by the 50 percent disability rating assigned.  Specifically, in the January 2013 notice of disagreement, the Veteran wrote that symptoms of PTSD warranted a 70 percent disability rating because Global Assessment of Functioning (GAF) scores decreased from 75 in 2004 to 60 during the December 2012 VA examination, indicating a worsening of PTSD.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period from October 25, 2012, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity with symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

A June 2012 VA treatment note reflects that the Veteran reported a history of depression that was worse with rain and better with sunshine.  Upon examination the Veteran was noted to be oriented to person, place, and time, with clear speech (not slurred), appropriate clothes, hygiene and affect, and no suicidal or homicidal ideation.  The Veteran was instructed to continue Lamotrigine to manage mental health symptoms.  

Psychotherapy notes from January to February 2013 reflect that the Veteran reported symptoms of increased anxiety levels lately and worsening sleep impairment since October 2012, as the Veteran was having more vivid thoughts about Vietnam.  Mental status examinations reflected that the Veteran was alert, oriented, and cooperative, with varied but appropriate affect, and no thoughts of suicide or homicide.  See January and February 2013 VA treatment records.  
VA treatment records from 2013 through 2017 reflect some reports of anxiety, but mental health symptoms were generally stable on examination.  The Veteran expressed concern about his general medical conditions and reported some anxiety attacks when he thought about his health.  See October 2015, August 2016 VA, and April 2017 VA treatment records.  VA treatment records otherwise reflect negative depression screenings as the Veteran denied little interest in doing things, feeling down, hopeless, or depressed.  The Veteran was also noted to be oriented with normal mood and affect, a pleasant personality, cooperative and appropriate behavior, clear speech, logical thoughts, and no evidence of suicidal or homicidal ideation.  See, for example, March 2013, October 2013, April 2015, and January 2017 VA treatment records.  VA treatment records also reflect that the Veteran engaged in group therapy from 2012 through 2017 where group members discussed personal stories and struggles with readjustment and family relationships after Vietnam. 

At the December 2012 VA examination, the Veteran reported sadness, increased irritability, and increased nightmares since attending a Vietnam veteran's reunion in October 2012.  The Veteran reported awakening every one to one and a half hours during the night due to nightmares.  The Veteran reported that he was prescribed Prazosin for the nightmares but discontinued the medication due to side effects.  The Veteran also reported increased panic attacks since the reunion, described as shortness of breath and elevated blood pressure and heart rate, which occurred twice a week and lasted two to three minutes.  The Veteran reported good family relations and multiple activities, including bike riding, weekly walks with his sister, monthly breakfast with former coworkers, and volunteering at VA.  Upon examination, the Veteran exhibited mildly anxious mood and affect due to the examination, and mild reduction in recent memory, but otherwise friendly, personable, and cooperative attitude; unimpaired attention, concentration, and abstract reasoning; unimpaired judgment and insight; no suicidal or homicidal ideation; appropriate behavior; and excellent hygiene.  The VA examiner assessed symptoms of depressed mood, anxiety, panic attacks more than once a week, and mild memory loss.  

At the September 2013 VA examination, the Veteran reported racing thoughts, nightmares with an average of four hours of sleep per night, and anxiety attacks every other day that lasted five minutes and caused heavy breathing.  The Veteran also reported increased hypervigilance since the October 2012 reunion, ongoing anxiety, a sense of doom at times, and feeling like he wanted to explode sometimes; however, the Veteran stated that he generally got along well with others and was able to show compassion towards others.  The Veteran was not taking any medications for PTSD, and continued to manage the mental condition with group therapy.  The Veteran also continued to endorse good familial relationships, the ability to complete his daily tasks, and an active lifestyle, which included visiting with friends, fishing, gardening and doing yard work, cycling 20 miles a day, volunteering at VA, and PTSD group therapy among other activities.  Upon examination, the Veteran exhibited normal mood, broad affect, neat appearance, normal speech, and average intelligence.  The Veteran was noted to be oriented and cooperative with intact attention and concentration; logical and sequential thought processes; intact memory; and no hallucinations, suicidal ideation, obsessive compulsive behavior, or episodes of violence.  The VA examiner assessed symptoms of anxiety, panic attacks more than once a week, and chronic sleep impairment.   

At the August 2017 VA examination, the Veteran reported depressed mood about his general medical condition but no depressive episodes.  The Veteran denied suicidal ideation, but endorsed continued sleep impairment and reported excessive worry and infrequent panic attacks that occurred once or twice a year.  The Veteran also reported some anger related to politics at times but no outwards expressions of anger.  The Veteran reported engaging in multiple activities, no impairment in social functioning, and stated that he socialized to avoid intrusive thoughts about Vietnam.  Upon examination, the Veteran was alert with excellent hygiene and grooming; cooperative, friendly, and personable attitude; appropriate behavior; mildly anxious mood due to the examination; and congruent affect that varied without flattening.  Thought processes were mildly tangential but thought content was normal, and no perceptual disturbance or impulsivity was evidenced.  The Veteran examiner assessed symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment.  

At the October 2017 Board hearing, the Veteran stated that PTSD is not managed with medications but is treated with group therapy.  The Veteran stated that PTSD caused sleep impairment due to nightmares and checking the windows every two hours at night; hypervigilance; depressed mood, some difficulty with concentration, and occasional feelings of impending doom.  The Veteran stated that he has panic attacks once a week, characterized by hyperventilation, and anxiety daily when in stressful situations.  The Veteran stated that he prefers to be around others as opposed to being alone.  The Veteran reported verbal anger towards a former coworker, but denied lack of self-control or any physical violence towards anyone in recent years.  The Veteran asserted that he is fully oriented with no problems with hygiene, and no suicidal ideation.  The Veteran endorsed the ability to function and go to work without much stress, but stated that he does not get as much enjoyment out of activities as he used to.  The Veteran's wife testified that the Veteran averages three panic attacks a week, and four to five panic attacks during a bad week.  See October 2017 Board hearing transcript. 

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, due to such symptoms as: panic attacks more than once a week, depressed mood, anxiety, chronic sleep impairment with nightmares, mild reduction in recent memory, mildly tangential thoughts, irritability, and hypervigilance and suspiciousness, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board finds that the weight of the lay and medical evidence demonstrates that PTSD have not more nearly approximated occupational and social impairment with deficiencies in most areas (the criteria for a 70 percent rating under Diagnostic Code 9411) during any part of the initial rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, or spatial disorientation.  Rather the December 2012, September 2013, and August 2017 VA examination reports note that the Veteran had normal orientation, the Veteran's appearance and hygiene were appropriate, and the Veteran denied hallucinations, delusions, obsessive or compulsive behaviors, suicidal ideation, and homicidal ideation.  Although the Veteran reported some anger and irritability, he denied any episodes of violence or lack of self-control, and the Veteran stated that he was involved in various social activities and maintained good relationships with family and friends. 

Although the Veteran now claims that sleep impairment is due, in part, to checking the windows approximately every two hours throughout the night, the Veteran testified that he is still able to function throughout the day despite getting only four to four and a half hours of sleep at night.  See October 2017 Board Hearing transcript.  Symptoms of checking the windows throughout the night are like or similar to hypervigilance at night.  Hypervigilance is "abnormally increased arousal, responsiveness to stimuli, and scanning of the environment for threats; it is often associated with delusional or paranoid states and with post-traumatic stress disorder."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 898 (32nd ed. 2012).  In this case, hypervigilance at night is like or similar to chronic sleep impairment, anxiety, and suspiciousness at night (30 percent) or, at most, disturbance of mood and motivation at night (50 percent).  The Veteran did not testify to routinely checking the windows throughout the day, or that checking the windows throughout the night (i.e., hypervigilance at night) interferes with the ability to function and carry out routine activities throughout the day.  Therefore, assignment of a higher rating (70 percent) based on the claimed symptoms of checking the windows throughout the night is not warranted.  

While the Veteran contends that a decrease in GAF scores from 75 to 60 warrants a higher disability rating, the Court has held that the Board cannot rely on GAF scores as a basis for assigning disability ratings in cases where, as here, the DSM-V applies.  See Golden v. Shulkin, No. 16-1208 (February 23, 2018).

The December 2012 and August 2017 VA examiners provided a specific assessment of the level of occupational and social impairment due to PTSD (occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) and identified underlying symptomatology and impairments that cause the occupational and social impairment.  The September 2013 VA examiner assessed occupational and social impairment due to mild and transient symptoms.  The VA examiners as a whole, assessed occupation and social impairment that is less severe than is contemplated by the current 50 percent disability rating (occupational and social impairment with reduced reliability).  However, after considering medical and lay evidence, and resolving reasonable doubt in the Veteran's favor, the record as a whole reflects symptoms of chronic sleep impairment with nightmares, depressed mood and anxiety, some anger and irritability, suspiciousness and hypervigilance, and panic attacks more than once a week, suggests greater occupational and social impairment than the VA examiners assessed.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examiners' assessments on this question, and in light of the weight of the evidence of record showing that the Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to the service-connected PTSD, the Board finds that the evidence as a whole outweighs December, 2012, March 2013, and August 2017 VA examiners' overall assessment.

Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment during any part of the rating period.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, the Board finds that, for the entire rating period, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 50 percent for the service-connected PTSD is not warranted for any part of the rating period.  See 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to October 25, 2012, the date of claim for increase. See Hart, 21 Vet. App. 505.  No evidence of record indicates that the Veteran first became entitled to an increased disability rating for PTSD between October 2011 and October 2012.  As such, the appropriate effective date for the increased disability rating of 50 percent for PTSD is October 25, 2012, the date of informal claim.  See 38 C.F.R. § 3.400(o) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Knee Disability Rating Criteria

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability ratings of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a. 

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." Id. 

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.
The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rating Left Knee Instability from May 5, 2016 to August 30, 2017

The Veteran is in receipt of a 20 percent rating for left knee instability from May 5, 2016 to August 30, 2017 under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The Veteran generally contends that left instability warrants a higher disability rating.  Specifically, the Veteran testified that left knee instability has not improved, and that he continues to wear a knee brace and a compression sock to manage instability during activities.  The Veteran testified that magnetic resonance imaging (MRI) showed a torn meniscus and anterior cruciate ligament (ACL), which contributes to instability.   See October 2017 Board hearing transcript. 

After a full review of the evidence, both lay and medical, the Board finds that a rating in excess of 20 percent is not warranted for the service-connected left knee instability for the rating period on appeal, from May 5, 2016 to August 30, 2017.  The instability symptoms for the period from May 5, 2016 to August 30, 2017 have primarily been manifested as no more than moderate instability.  VA treatment records from June to December 2015 reflect that the Veteran reported problems with "clicking" and pain in the left knee, but denied weakness or giving out during this time.  Clinical signs during this time reflected intact appearing ligaments and meniscus, full range of motion and 5/5 (normal) strength in the lower extremities.  See June 2015, October 2015, December 2015 VA treatment records.  An October 2015 MRI of the left knee showed marked degenerative changes in the medial meniscus, minimal medial tissue outside the joint space, and an abnormal ACL with a remote tear.  See October 2015 VA treatment record.

Private treatment records from February to April 2016 reflect reports of pain and instability in the left knee; however, examination of the left knee revealed good alignment and range of motion, good collateral and cruciate stability, and excellent ligamentous stability, despite prior MRI findings of deficient ACL and torn meniscus.  Additionally, the Veteran reported the ability to ride a stationary bike, navigate stairs, and address left lower extremity weakness with a home exercise program despite reports of left knee instability.  The Veteran underwent a left knee arthroscopic partial lateral meniscectomy in May 2016 that confirmed findings of almost complete absence of meniscal tissue, severe degenerative changes in the left knee due to osteoarthritis, and a loose ACL indicating previous tear from normal attachment.  

VA conducted examination of both knees in May 2016, a couple weeks following arthroscopic surgery.  At the time, the Veteran reported a history of periods of giving way in the left knee, which led to eventual surgical repair of the torn meniscus in the left knee.  Since the surgery the Veteran reported residual instability in the left knee, described as the left knee giving out two to three times a month.  Upon examination, the VA examiner assessed instability of station and noted a history of slight recurrent subluxation and slight instability in left knee with 1+ anterior and posterior instability (i.e., 0-5 millimeters), but no medial or lateral instability was noted.  The VA examiner also noted regular use of a knee brace.

VA treatment records from December 2016 through April 2017 reflect that the Veteran retained full range of motion and 5/5 muscle strength in the lower extremities, and the Veteran reported that he walked three miles a day.  See December 2016, January 2017 and April 2017 VA treatment records.  

While the evidence during the relevant rating period reflects MRI findings of meniscal and ACL tears, complaints of clicking and instability in the left knee, and clinical signs of anterior and posterior instability in the left knee, the Veteran reported the ability to perform home exercise and strengthening prior to the May 2015 left knee surgery and the ability to walk three miles a day after the May 2016 surgery, and the Board finds that the lay and medical evidence during the relevant rating period (from May 5, 2016 to August 30, 2017), support no more than moderate instability and subluxation (20 percent) during the relevant rating period.  For these reasons, the Board finds that, for the entire rating period from May 5, 2016 to August 30, 2017, a disability rating in excess of 20 percent for the service-connected left knee instability is not warranted for any part of the rating period. See 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to May 5, 2016, the date of claim. See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran first became entitled to an increased disability rating for left knee instability between May 2015 and May 2016.  As such, the appropriate effective date for the increased disability rating of 50 percent for left knee instability is May 5, 2016, the date of claim.  See 38 C.F.R. § 3.400(o); Gaston, at 984.

Rating Left Knee Instability from August 30, 2017

The Veteran is in receipt of a 10 percent rating for left knee instability from August 30, 2017 under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  After a full review of the evidence, both lay and medical, the Board finds that a rating in excess of 10 percent is not warranted for the service-connected left knee instability for the rating period on appeal (from August 30, 2017).  The instability symptoms for the period from August 30, 2017 have primarily been manifested as no more than slight instability.  VA conducted an examination of both knees in August 2017.  Upon examination, the VA examiner assessed 1+ (0-5 millimeters) medial instability, but no instability in the anterior, posterior, or lateral aspects of the left knee.  The VA examiner also assessed occasional use of a knee brace.  Private and VA treatment records reflect no additional complaints of, symptoms, or treatment for left knee instability from August 30, 2017.

At the October 2017 Board hearing, the Veteran stated that there is some weakness and giving way in the left knee, described as lack of support in the knee.  The Veteran reported problems walking on uneven terrain and with squatting, but denied any issues walking on even surfaces.  The Veteran has a knee brace that was prescribed 20 years ago, but the Veteran does not use the knee brace on a regular basis.  The Veteran stated that a compression sock is used during physical activities, which include performing muscle strengthening to help knee stability, walking two and a half miles a day, and performing rigorous bike riding.  See October 2017 Board hearing transcript.  

After review of all the lay and medical evidence, the Board finds that from August 30, 2017, the left knee manifested primarily as "slight" instability in the medial aspect, with no instability noted in the anterior, posterior, or lateral aspects of the left knee, occasional use of a knee brace, and the functional capacity to walk two and a half miles per day, ride a bike, and do muscle strengthening exercises with a compression sock.  For these reasons, the Board finds that, for the rating period from August 30, 2017, a disability rating in excess of 10 percent for the service-connected left knee instability is not warranted.  See 38 C.F.R. §§ 4.3, 4.7.

Rating Left Knee Osteoarthritis from July 1, 2016 

The Veteran contends that the severity of left knee osteoarthritis is not contemplated by the currently assigned 10 percent disability.  Specifically, on the August 2016 notice of disagreement the Veteran wrote that osteoarthritis of the left knee warrants a 40 percent disability rating.  

The Veteran is in receipt of a 10 percent rating for left knee osteoarthritis from July 1, 2016 under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010, instructs VA to rate traumatic arthritis as degenerative arthritis (Diagnostic Code 5003).  Diagnostic Code 5003 reflects that arthritis established by x-ray findings will be rated on the basis of limitation of motion of the effected joint.  In this case, osteoarthritis of the left knee (Diagnostic Code 5010) is rated based on compensable limitation of flexion under Diagnostic Code 5260.  38 C.F.R. § 4.71a. 

After a full review of the evidence, both lay and medical, the Board finds that a disability rating in excess of 10 percent is not warranted for the service-connected left knee osteoarthritis for the rating period on appeal (from July 1, 2016).  The osteoarthritis symptoms for the period from July 1, 2016 have primarily been manifested as severe osteoarthritis in the medial compartment of the left knee with painful limitation of flexion to 45 degrees, including during flare ups, and dislocation and removal of the semilunar cartilage.  It has not manifested as frequent episodes of joint locking and effusion, compensable limitation of extension, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.

As previously discussed, treatment notes up to one year prior to the July 1, 2016 claim for increase reflect reports of pain and "clicking" in the left knee; however, examinations revealed full range of motion in the lower extremities, steady gait, and no evidence of swelling or locking, albeit with some medial joint line tenderness.  See October 2015 and December 2015 VA treatment records.  An October 2015 MRI of the left knee showed a small effusion, severe degenerative arthritis in the medial compartment, minimal meniscal tissue, and a remote ACL tear.  Private treatment records dated February and May 2016 reflect reports of "occasional" locking and swelling "from time-to-time" in the left knee, but physical examinations continued to show good range of motion and stability in the left knee, despite some soreness on palpation of the knee.  

The Veteran underwent an arthroscopic partial lateral meniscectomy on May 5, 2016.  VA treatment records following the May 2016 arthroscopic meniscectomy reflect clinical signs of full range of motion in the lower extremities, no edema, and the Veteran's report of walking three miles a day.  See December 2016, February 2017, April 2017.   

VA conducted an examination of both knees in May 2016.  At the time, the Veteran stated that there was increased pain in the left knee, described as deep aching pain, until the recent surgery.  The Veteran stated that there was residual sharp pain once or twice a day that lasted for minutes since the May 2016 surgery; however, the Veteran denied any flare ups in the knee.  The Veteran managed the knee pain with Ibuprofen three times a day. 

Upon examination, the May 2016 VA examiner assessed initial flexion limited to 120 degrees with pain, and extension to 0 degrees; however, the VA examiner assessed that functional loss in motion was due to ACL damage and traumatic arthritis, not pain.  The VA examiner assessed that repetitive use over time caused additional functional loss in flexion to 100 degrees due to pain, fatigue and weakness, although extension remained normal at 0 degrees.  The VA examiner assessed that less movement than normal, instability of station, and disturbance of locomotion were additional contributing factors of the left knee disability.  The VA examiner assessed a history of meniscal tear in the left knee (i.e., dislocation of the semilunar cartilage) with frequent episodes of locking and joint pain, noting that most of the medial meniscus was removed during the last May 2016 knee surgery.  Additionally, the VA examiner noted that a left knee MRI showed medial meniscal fray and a remote torn ACL injury.  The VA examiner did not assess evidence of ankylosis, tibial or fibular impairment, or genu recurvatum.  The VA examiner assessed functional impact of the left knee disability to be painful and unstable knee with physical work and carrying loads.  

At the August 2017 VA examination, the Veteran stated that the left knee had worsened and that there were flare ups in the left knee, described as sharp and shooting pains, that caused difficulty with prolonged walking or standing.  Upon examination, the VA examiner assessed an initial range of motion of left knee flexion to 70 degrees and extension to 0 degrees, pain with weight bearing, and functional loss in motion due to pain.  The VA examiner found the Veteran's statement concerning functional loss due to flare ups to be consistent with the examination and estimated left knee flexion to be 45 degrees and extension to be 0 degrees during flare ups.  The VA examiner assessed functional loss during flare ups due to pain and lack of endurance.  The VA examiner assessed a current condition or history of meniscal tear, with frequent episodes of locking and joint pain.  The VA examiner did not assess evidence of ankylosis, tibial or fibular impairment, or no genu recurvatum.  The VA examiner opined that functional impact of the left knee disability included pain, stiffness, limited range of motion, and difficulty with bending, prolonged standing, walking, or climbing stairs.

At the October 2017 Board hearing, the Veteran asserted that there is osteoarthritis in the medial meniscus area of the knee, which has not spread to other joints.  The Veteran advanced ongoing pain in the left knee with any activity; however, the Veteran has learned to deal with the pain.  The Veteran also stated that there is "clicking," "popping," and some swelling in the left knee, but denied any locking in the left knee.  The Veteran treats left knee pain with Ibuprofen, heat and ice as needed.  See October 2017 Board hearing transcript. 

After consideration of all the evidence, both lay and medical, including functional loss due to pain, lack of endurance, and weakness during flare ups, the Board finds that from July 1, 2016, the service-connected left knee osteoarthritis has not met or more nearly approximated the criteria for a disability rating in excess of 10 percent.  The left knee disability has manifested as osteoarthritis in the left knee with painful limitation of flexion to 45 degrees, to include during flare ups.  Diagnostic Code 5010-5260 explicitly provides a 10 percent disability rating for x-ray findings of arthritis with limitation of flexion to 45 degrees.  The Veteran has not endorsed and the evidence does not otherwise show additional limitation of motion due to pain, stiffness, and flare ups to meet the criteria for an increased disability rating based on limitation of motion, i.e., flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 5261.  See Deluca, at 204-07; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has considered whether a separate or alternative but higher disability rating is warranted for any other left knee disability.  As the evidence of record does not reflect that the left knee is ankylosed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the service-connected left knee disability has been manifested by limitation of extension to a compensable degree (i.e. 10 degrees), a separate or higher disability rating is not warranted under Diagnostic Codes 5256, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

Upon review of the lay and medical evidence of record, the Board finds that a rating under Diagnostic Code 5258 is not warranted for any part of the appeal period.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  While the left knee disability has been manifested by meniscal tear, that is, dislocation of the meniscus (semilunar cartilage) and painful motion, the evidence of record does not reflect that the left knee disability has been manifested by frequent episodes of  joint "locking" and swelling (effusion) into the joint.  Although the October 2015 MRI of the left knee showed a small effusion, the Veteran reported, for the purposes of seeking treatment, that swelling only occurred in the left knee "from time-to-time," which weighs against a finding of frequent episodes of joint effusion or swelling.  Moreover, prior to the May 2015 meniscectomy the Veteran only reported "occasional" locking in the knee, which is also less than frequent.  See February 2017 and May 2017 private treatment records.  At the October 2017 Board hearing, the Veteran stated that there was pain, some swelling, "clicking" and "popping" in the knee but specifically denied any "locking" in the knee.  Moreover, the VA examiners in May 2016 and August 2017 only assessed a history of meniscal tear with frequent episodes of locking and pain, but frequent episodes of effusion were not indicated.  See May 2016 and August 2017.  As the weight of the evidence reflects that the semilunar dislocation has not resulted in frequent episodes of pain, locking and effusion, a separate rating under Diagnostic Code 5258 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.

The record does reflect that there has been removal of meniscal tissue (i.e., semilunar cartilage) during the relevant rating period.  See May 2016 VA treatment record and May 2016 VA examination report.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261-62.  In VAOPGCPREC 9-98, VA General Counsel considered a hypothetical situation in which a knee disability was rated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The VA General Counsel opinion did not interpret that ratings could be assigned for both Diagnostic Code 5259 and the diagnostic codes pertaining to limitation of motion in all cases.  VA General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under the pertinent limitation of motion diagnostic code would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

The Board finds that the separate ratings under both Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage) and 5260 (limitation of flexion) are not warranted in the present case, as to do so would constitute pyramiding.  38 C.F.R. § 4.14.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass symptoms including pain, limitation of motion, stiffness, and instability.

Here, the Veteran's left knee osteoarthritis has been manifested by limitation of flexion to 45 degrees during flare ups, which is contemplated by the rating criteria under both Diagnostic Code 5259, as a symptomatic residual of the semilunar cartilage removal, and Diagnostic Code 5260, as limitation of flexion.  As the limitation of flexion manifested by the left knee osteoarthritis is contemplated by the criteria for both Diagnostic Codes, the Board finds that assigning separate ratings under Diagnostic Code 5259 and Diagnostic Code 5260 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology (here, limitation of flexion).  See Lyles v. Shulkin, No. 16-994 (November 29, 2017) (holding that 38 C.F.R. § 4.14 prohibits compensating a veteran twice for the same symptoms or functional impairment); see also Esteban, at 261-62; 38 C.F.R. 4.14.  Moreover, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5010-5260 for limitation of flexion.  While either Diagnostic Code 5259 or 5260 may be applied, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5010-5260 for osteoarthritis with limitation of flexion. 

The Board has also considered whether a higher disability rating was warranted at any point during the one year period prior to July 1, 2016, the date of claim for increase.  See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran first became entitled to an increased disability rating for left knee osteoarthritis between July 2015 and July 2016.  As such, the appropriate effective date for the disability rating of 10 percent for left knee osteoarthritis is July 1, 2016, the date of claim.  See 38 C.F.R. § 3.400(o) (2017); Gaston, 605 F.3d at 984.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected migraine headaches, PTSD, and left knee disabilities, for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the migraine headaches, PTSD, and left knee disabilities, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The migraine headaches have been manifested by two to three headaches a week that are managed with prescription medication, an average of one prostrating attack per month, and occasional absenteeism from work.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The Board finds that the symptomatology and impairment caused by PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, PTSD has been manifested by moderate panic attacks, depressed mood, anxiety, chronic sleep impairment with nightmares, mild reduction in recent memory, mildly tangential thoughts, suspiciousness, and irritability.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The left knee osteoarthritis, rated under Diagnostic Code 5010-5260, has manifested primarily as osteoarthritis with painful limitation of flexion, normal extension, with tenderness.  The left knee instability rated under Diagnostic Code 5257 has manifested as slight and moderate subluxation, instability, giving way, and the use of a brace for stability.  The meniscal and ACL dislocations are contemplated by Diagnostic Codes 5258 and 5259, which rate disabilities such as dislocation of the semilunar cartilage with symptoms of frequent locking, pain, and effusion, and removal of the semilunar cartilage which is symptomatic, respectively.  The schedular rating criteria specifically contemplate such symptomatology and functional impairment, even though higher or separate ratings are not appropriate under other schedular rating criteria in this case for reasons explained in this Board decision.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, 5257, 5258, 5260, 5261; DeLuca, 8 Vet. App. 202. 

Further, any functional limitations imposed by the Veteran's left knee disabilities, which here include difficulty squatting, climbing stairs, weight bearing, and with prolonged walking and standing, are primarily the result of the left knee pain, and such pain is considered as part of the schedular rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40 , 4.45, 4.59) factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).


The effects of the Veteran's migraine headaches, PTSD, and left knee disabilities and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

Comparing the Veteran's disability, symptomatology, and functional impairment of the migraine headaches, PTSD, and left knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified that he is a retired postal worker; however, he maintains the ability to work without much stress or missing a significant amount of work due to the service-connected disabilities.  See October 2017 Board hearing transcript.  Moreover, the record reflects that the Veteran reported an outstanding attendance record at work when he was employed.  

See February 2006 VA examination report.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  Rice, 22 Vet. App. 447.  Accordingly, the Board concludes that a claim for a TDIU has not been raised by the record.


ORDER

An initial disability rating for migraine headaches, in excess of 30 percent from June 2, 2005, is denied. 

A disability rating for PTSD, in excess of 50 percent from October 25, 2012, is denied. 

A disability rating for left knee instability, in excess of 20 percent from May 5, 2016 to August 30, 2017, and in excess of 10 percent from August 30, 2017, is denied. 

A disability rating for left knee osteoarthritis, in excess of 10 percent from July 1, 2016, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


